Title: To Thomas Jefferson from William Knox, 28 May 1792
From: Knox, William
To: Jefferson, Thomas


          Dublin, 28 May 1792. He last wrote to TJ on 15 Feb. by the Camilla and dispatched a duplicate by the General Washington. Since leaving America he has only received TJ’s 13 May 1791 letter.—The crisis with the Catholics has not turned out as he expected. Parliament has made the four concessions to the Catholics he previously described, but the Catholics are dissatisfied because they believe that nothing less than the right to vote will relieve them of the inequities they suffer. The Catholics are supported by “a large body of respectable protestants … called ‘the Society of United Irishmen,’ “who despair of achieving parliamentary reform except in union with the Catholics. A French victory in the present war will facilitate the achievement of these plans, but a French defeat will retard the cause of reform in Ireland and Europe.—Since the first of the year 28 vessels from different parts of the U.S. have arrived here with about 12,000 hogsheads of flaxseed, which is 2,000 to 3,000 more hogsheads than the usual supply for this port. The additional demand is  caused by the “great and constant encrease of the linen manufacture,” which will continue to require significant supplies of flaxseed from America because the “Flax raised here is not allowed to run to seed, as it would deprive it of the qualities necessary for purposes of manufacture.” The flaxseed ships, which generally arrive here between January and May, have departed with 795,500 yards of linen, “which is almost the only article of consequence they can have here in return for their Cargoes, upon as good terms as they can be had from other parts of Europe.” The other Irish ports have received as much flaxseed this season and disposed of it as advantageously as Dublin.—He recommends that public notice be given of a circumstance affecting tobacco shipments to Ireland. “It is, that no vessel under the burthen of One hundred and fifty Tons is allowed to enter with Tobacco at any of the Irish Ports, or even to appear within a certain distance of the coast, without being liable to seizure of the vessel and Cargo.” Recently Customs House officers in Cork seized a vessel that arrived there to await instructions from Liverpool about her destination. Upon a representation to the Commissioners of the Revenue here pleading that the shippers and captain acted in ignorance of the Tobacco Act, the Commissioners, “who I must do them the justice to say, act with as much lenity toward the American Vessels as they can,” immediately ordered either that the cargo be sold to pay the duties and the vessel purchased for £5 or that the ship leave Cork under escort of the Customs House officers, “which in other words was to release the vessel and Cargo.” Having signified their determination to enforce the Tobacco Act, it is doubtful that the Commissioners will “treat any other vessels coming from America under the same predicament with similar indulgence.”—He hopes to receive very soon the Consular Act that Mr. Maury informed him passed the House of Representatives on the 10th. ultimo. If this act does not contain “such a provision as to admit of my remaining in Ireland,” he requests the President’s permission to return to the U.S. for a few months.
        